Cullen, J.
(concurring):
The riparian owner, Warded, had the right to construct a proper pier or wharf for his own use and that of the public, even though, he had not obtained from the State a grant of the land under water. (Rumsey v. N. Y. & N. E. R. R. Co., 133 N. Y. 79; Yates v. Milwaukee, 10 Wall. 497.) This right was subject to general regulation by the Legislature. At the tune of the construction of the pier the only regulations on the subject were the establishment of bulkhead and pier lines. There is nothing to show that the pier in question was improper. It was within the bulkhead line established by law. It extended substantially at right angles to the shore line of Wardell’s upland, and at the time of its construction no part of the land on which it was erected had been granted by the State. It was, therefore, presumptively a lawful structure and the property of Wardell. .
No absolute rule can be laid down as to on what particular lines structures must be extended by riparian owners. The irregularity of the configuration of shore lines prevents that. It may be conceded, without however so deciding, that the matter rests in the *108judgment of the Land Commissioners, and that after they have acted, by making grants apportioning the lands under water among the owners of the adjacent uplands, a riparian owner may not erect a structure on lands granted to his neighbor. But this structure was built before the grant to Mackay. It is' unnecessary to decide whether, after the grant to Mackay, Wardell could continue .to maintain the pier against Mackay’s ■ protest.' Assuming that he could not, he was at least entitled to maintain it until objection was made, and after objection he was further entitled to a reasonable time within which to remove the structure, for- it was placed there in the first instance lawfully and was-his property. No. demand for.removal having -been made, the right to the structure itself was not lost by Wardell and passed to the city under his deed. Mackay has no. title thereto. The case of People v. Vanderbilt (26 N. Y. 287) is not in point, for there the structure erected by the defendant was beyond the pier line established by law and a nuisance. The foundation of the argument for the appellants is the assumption that a pier could not be constructed without a grant from the State of the land under water upon which it rested. This probably was the law in this State under Gould v. The Hudson River R. R. Co. (6 N. Y. 522), but since the decision in the case of Rumsey v. N. Y. & N. E. R. R. Co. (supra) it no longer obtains.
The judgment and order should be affintied, with ten dollars costs.
judgment of condemnation affirmed, with ten . dollars costs and ■disbursements.